         Case 1:18-cr-00576-PGG Document 39
                                         38 Filed 10/29/20
                                                  10/28/20 Page 1 of 2




October 28, 2020

By ECF

Honorable Paul G. Gardephe
United States District Judge                          October 29, 2020
Southern District of New York
40 Foley Square
New York, NY 10007

Re: United States v. Lovina Gordils, 18 Cr. 576 (PGG)

Dear Judge Gardephe:

I write to respectfully request that the Court order the termination of Lovina Gordils’s supervised
release. The Probation Department and the Government both consent to this request.

The Court may “terminate a term of supervised release and discharge the defendant released at
any time after the expiration of one year of supervised release, pursuant to the provisions of the
Federal Rules of Criminal Procedure relating to the modification of probation, if it is satisfied
that such action is warranted by the conduct of the defendant released and the interest of justice.”
18 U.S.C. § 3583(e)(1). To make this determination, the Court considers the § 3553(a) factors to
the extent they are applicable. Id.

By way of background, Ms. Gordils was convicted of one count of theft of public funds (18
U.S.C. § 641) for helping prepare fraudulent tax returns in 2014 and 2015. It was her first
offense, and her advisory Guidelines range was 12 to 18 months. Recognizing that her offense
was motivated by “desperate financial circumstances,” Sent’g Tr. 9 (ECF No. 35), this Court
sentenced her to two years’ supervised release on April 22, 2019. At the time of sentencing, Ms.
Gordils was fully compliant with her pretrial release conditions, and had not committed any
crime since her offense conduct ended in 2015.

Ms. Gordils has now completed over 18 months of supervised release, and has only about 6 left
to serve. In that time, she has complied fully with supervision and has continued to care for her
two young children (one of whom has special needs). She also continues to work as a home
health aide and is up-to-date on her restitution payments.
         Case 1:18-cr-00576-PGG Document 39
                                         38 Filed 10/29/20
                                                  10/28/20 Page 2 of 2

Hon. Paul G. Gardephe                                                      October 28, 2020
United States District Judge                                               Page 2

Re: United States v. Lovina Gordils
    18 Cr. 576 (PGG)

Early termination of Ms. Gordils’s supervised release is in the interest of justice because she has
demonstrated her rehabilitation by her good conduct, progress, and stability. As noted, the
Probation Office and the Government both consent to this application. Indeed, the Probation
Department directed Ms. Gordils to request that counsel file this motion on her behalf.

Thank you for your attention to this matter.

Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Juliana N. Murray, Esq. (by ECF)
    Zondra Jackson, U.S.P.O. (by email)
